UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 12, 2015 BASSETT FURNITURE INDUSTRIES, INCORPORATED (Exact name of registrant as specified in its charter) VIRGINIA 0-209 54-0135270 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 3 BASSETT, VIRGINIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 276/629-6000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders The Company’s 2015 annual meeting of shareholders was held on March 11, 2015. As of the record date for the meeting, the Company had 10,569,078 of common stock outstanding, each of which is entitled to one vote. According to the final voting results, all director nominees were elected. The voting tabulation was as follows: Nominee Votes For Votes Withheld Votes Abstain Broker Non-Vote Peter W. Brown, M.D. 7,404,878 252,890 - 1,802,930 Kristina Cashman 7,410,662 247,106 - 1,802,930 Paul Fulton 7,376,249 281,519 - 1,802,930 Howard H. Haworth 7,395,017 262,751 - 1,802,930 George W. Henderson, III 7,411,849 245,919 - 1,802,930 J. Walter McDowell 7,405,537 252,231 - 1,802,930 Dale C. Pond 6,491,425 1,166,343 - 1,802,930 Robert H. Spilman, Jr. 7,397,844 259,924 - 1,802,930 William C. Wampler, Jr. 7,042,391 615,377 - 1,802,930 William C. Warden, Jr. 7,411,161 246,607 - 1,802,930 At the annual meeting, the shareholders also voted on two proposals: 1. Ratification of Ernst & Young LLP as the Company’s Independent Registered Public Accounting Firm. The final tabulation was as follows: Proposal Votes For Votes Against Votes Abstain Broker Non-Vote Ratification of Ernst & Young LLP 9,173,653 253,062 33,983 - 2. Toconsider and act on an advisory vote regarding the approval of the compensation paidto certain executive officers. The final tabulation was as follows: Proposal Votes For Votes Against Votes Abstain Broker Non-Vote Approval of officer compensation 7,425,245 200,436 32,087 1,802,930 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BASSETT FURNITURE INDUSTRIES, INCORPORATED Date: March 12, 2015 By: /s/ J. Michael Daniel J. Michael Daniel Title: Senior Vice President - Chief Financial Officer
